203 F.3d 507 (7th Cir. 2000)
Vincent J. Krocka,    Plaintiff-Appellant, Cross-Appellee,v.City of Chicago, an Illinois municipal  corporation, et al.,  Defendants-Appellees, Cross-Appellants.
Nos. 98-2250, 98-2478, and 98-3880.
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 4, 2000Decided February 8, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 95-C-0627--George W. Lindberg, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Flaum, Easterbrook and Manion, Circuit Judges.
Flaum, Circuit Judge.


1
Vincent J. Krocka filed  suit against the City of Chicago, Chicago Police  Department ("CPD"), and several individual  decisionmakers, (the "Defendants"), under the  Americans with Disabilities Act ("ADA"), 42  U.S.C. sec. 12101, et seq.; 42 U.S.C. sec. 1983;  and state tort law. The district court granted  partial summary judgment in favor of each party  on the ADA claim, granted summary judgment in  favor of Krocka on the sec. 1983 claim, and  dismissed Krocka's state law claim under Fed. R.  Civ. Pro. 12(b)(6). A jury returned a verdict  against Krocka on the remaining ADA issue, and  the district court entered judgment in favor of  the Defendants on the ADA claim. For the reasons  stated herein, we affirm.

I.  BACKGROUND

2
Vincent Krocka began working for the Chicago Police Department as a police officerin the  early 1980s and has consistently received good  performance evaluations. In 1990, Krocka was  diagnosed with severe depression and began taking  Prozac to alleviate his condition. Krocka's  psychological condition improved and his  performance evaluations continued to be good.


3
In 1992, CPD learned that Krocka was taking  Prozac and placed him on medical leave pending  the outcome of physical and psychological  evaluations to determine his fitness for  continued duty as a police officer. The  evaluating physicians determined that Krocka  exhibited no symptoms of psychological illness  and was experiencing no side effects from taking  Prozac. In addition, it was confirmed that Krocka  was being monitored by a physician while he was  taking Prozac. The evaluating physicians  concluded that Krocka was fit for duty, and,  pursuant to CPD policy, he was allowed to return  to work on the condition that he participate in  the Department's Personnel Concerns Program  ("PCP").


4
Officers in the PCP are closely monitored by  CPD officials to ensure that there are no  problems with their job performance. PCP monitors  check in with officers several times during each  shift and frequently accompany officers on radio  calls. Placement in the PCP is typically reserved  for officers with disciplinary problems. CPD's  policy is to put all officers on psychotropic  medication in the PCP because they are deemed to  have "significant deviations from an officer's  normal behavior." Pursuant to CPD policy, Krocka  would remain in the PCP for as long as he was  taking Prozac. It was the opinion of Krocka's  doctors that he would be on Prozac for the rest  of his life.


5
About a year after being placed in the PCP, Dr.  Bransfield, one of CPD's doctors, ordered Krocka  to submit to a blood test to determine the level  of Prozac in his blood. Krocka submitted to the  test which revealed that he was on Prozac. Krocka  never denied being on Prozac and had supplied all  of his medical records to CPD that confirmed this  fact.


6
In 1995, Krocka filed a complaint against the  Defendants alleging that placing him in the PCP  solely because he was taking Prozac was a  violation of the ADA and that the blood test was  a violation of his Fourth Amendment rights that  subjected the Defendants to liability under 42  U.S.C. sec. 1983. Krocka also filed a number of  pendent state law claims, including a claim for  intentional infliction of emotional distress  ("IIED").


7
The district court granted Krocka summary  judgment on the Fourth Amendment issue, finding  that the test for Prozac in his blood was  unreasonable because it was not taken to discover  information that CPD did not already have. The  district court then found that CPD did not regard  Krocka as disabled and granted the Defendants  summary judgment on that issue. The district  court also concluded that assignment to the PCP,  a program typically associated with disciplinary  actions and carrying a degree of stigma, was an  adverse job action and granted summary judgment  on this issue to Krocka. The district court next  found a dispute of material fact as to whether  Krocka was actually disabled and denied summary  judgment to both parties on that issue. Krocka  voluntarily dismissed his state law claims with  the exception of his claim for IIED. The district  court dismissed Krocka's IIED claim under Fed. R.  Civ. Pro. 12(b)(6). The district court then set  the remaining issues for a bifurcated trial. In  the first phase the jury was to determine whether  Krocka was "actually disabled" under the ADA. In  the second phase the jury was to determine the  amount of damages for the Fourth Amendment  violation as well as the damages for an ADA  violation in the event that the jury found Krocka  to be disabled.


8
In Phase I, the jury found that Krocka was not  disabled. In Phase II, the jury awarded him $200  for the Fourth Amendment violation under 42  U.S.C. sec. 1983. The district court then denied  Krocka's motion for attorney's fees because it  foundthat Krocka was not a prevailing party on  the ADA claim and that the victory on the sec.  1983 claim was too small to warrant an award of  attorney's fees. The district court also ordered  that each side bear its own costs. Both parties  now appeal.

II.  DISCUSSION

9
Krocka appeals the following issues: 1) the  district court's grant of summary judgment to the  Defendants on the issue of whether CPD regarded  him as disabled; 2) the district court's denial  of his motion for a new trial; 3) the district  court's dismissal of his pendent state law claim  for IIED; and 4) the district court's denial of  his request for attorney's fees. The Defendants  cross-appeal the district court's decision  requiring that each side bear its own costs. We  address each of these issues below.

A.  Krocka's Disability

10
In order to make out a claim under the ADA, an  individual must first show that he is a  "qualified individual with a disability." 42  U.S.C. sec. 12112. A "qualified individual" is  one who "can perform the essential functions of  the employment position" in question. 42 U.S.C.  sec. 12111(8). In this case, it is undisputed  that Krocka has at all times been able to perform  the duties of a Chicago police officer. He is  thus a "qualified individual" for purposes of the  ADA.

Under the ADA, a disability is:

11
(A) a physical or mental impairment that  substantially limits one or more of the major  life activities . . .;


12
(B) a record of such an impairment; or


13
(C) being regarded as having such an impairment.


14
42 U.S.C. sec. 12102(2). Krocka's ADA claim is  based on the first ("actually disabled") and  third ("regarded as disabled") prongs of this  definition. The district court concluded on  summary judgment that CPD did not regard Krocka  as disabled, and a jury determined that Krocka  was not actually disabled. Thus, Krocka was found  not to be an "individual with a disability" who  is covered by the protections of the ADA, and the  district court entered judgment against him on  his ADA claim.

1.  Actual Disability

15
After the jury returned its verdict finding  that Krocka was not actually disabled under the  ADA, Krocka moved for judgment as a matter of law  or in the alternative for a new trial. The  district court denied both of these motions.  Krocka now alleges that the district court erred  in denying him a new trial because the jury's  verdict was against the manifest weight of the  evidence. We review the district court's decision  to deny a new trial for "a clear abuse of  discretion." Slane v. Mariah Boats, Inc., 164 F.3d 1065, 1067 (7th Cir. 1999).


16
To show that an individual has an actual  disability under the ADA, he must demonstrate  that he 1) has an "impairment" that 2)  "substantially limits one or more of the major  life activities." 42 U.S.C. sec. 12102(2)(A). An  impairment is "any physiological disorder,  cosmetic disfigurement, or anatomical loss  affecting one of the body's systems, or any  mental disorder." Harrington v. Rice Lake  Weighing Sys., Inc., 122 F.3d 456, 459 (7th Cir.  1997) (emphasis added); 29 C.F.R. sec. 1630.2(h).  "[M]edically diagnosed mental conditions" are  impairments under the ADA. Duda v. Board of Educ.  of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1059 (7th Cir. 1998). Because Krocka's  severe depression is a medical condition  diagnosed by a health professional, it qualifies  as an impairment under the ADA. See Schneiker v.  Fortis Ins. Co., 200 F.3d 1055, 1061 (7th Cir.  Jan. 6, 2000) ("In some circumstances, major  depression can be a covered disability under the  ADA." ). However, not all impairments are  disabilities for purposes of the ADA. Krocka must  also show that his depression substantially  limits a major life activity. See id. ("It is notenough . . . to demonstrate that [the plaintiff]  suffers from depression . . . .   [S]he must also  demonstrate in the record that her depression  substantially limits her ability to perform a  major life activity.").


17
To be "substantially limited" means that "the  individual is either unable to perform, or  significantly restricted as to the condition,  manner or duration under which the individual can  perform, a major life activity as compared to an  average person in the general population."  Davidson v. Midelfort Clinic, Ltd., 133 F.3d 499,  506 (7th Cir. 1998); 29 C.F.R. sec.  1630.2(j)(1)(i), (ii). To make this  determination, a court must consider the  individual's ability to perform major life  activities "notwithstanding the use of a  corrective device." Sutton v. United Air Lines,  Inc., 119 S. Ct. 2139, 2149 (1999). In other  words, if an impaired individual employs measures  to mitigate that impairment, such as taking  medication or using a prosthetic device, the  individual must be evaluated taking into account  the ameliorating, or aggravating, effects of the  measures on his ability to perform a major life  activity.


18
In this case, Krocka contends that his  depression substantially limits his ability to  perform the major life activity of working. In  order to show a substantial limitation on his  ability to work, an individual must demonstrate  that his impairment significantly restricts "the  ability to perform either a class of jobs or a  broad range of jobs in various classes as  compared to the average person having comparable  training, skills and abilities." 29 C.F.R. sec.  1630.2(j)(3)(i); see Schneiker, 200 F.3d at 1061. Krocka asserts that his depression affects  his ability to work in that he is more irritable,  less able to concentrate, and more prone to  fatigue than the average police officer. He  argues that these effects are substantial  limitations on his ability to work as a police  officer.


19
The record does not support Krocka's contention.  Krocka has been a police officer for almost  twenty years. During that time he has  consistently received good performance  evaluations, although he has occasionally  received disciplinary citations. While Krocka's  depression may have affected his interactions  with others, it does not appear to have impacted  his ability to perform the duties of a Chicago  police officer. Furthermore, as noted above, we  are to evaluate Krocka's condition taking into  consideration the ameliorating effects of the  medication he is taking to control that  condition. Krocka acknowledges that when taking  Prozac he exhibits no symptoms of depression and  is able to perform the duties of his job  adequately. The district court did not abuse its  discretion in declining to grant Krocka a new  trial as there is ample evidence from which the  jury could have reasonably concluded that Krocka  is not substantially limited in the major life  activity of working and, therefore, is not  actually disabled under the ADA.

2.  "Regarded As" Disabled

20
Krocka also argues that he was disabled under  the "regarded as" prong of the ADA definition.  See 42 U.S.C. sec. 12102(2)(C). He contends that  the district court erred in granting summary  judgment to CPD on this issue. A district court  is to grant summary judgment only where no  genuine issue of material fact exists regarding  a particular issue. Harrington, 122 F.3d at 458.  In making this determination, the court must view  the record in the light most favorable to the  non-moving party and draw all reasonable  inferences in that party's favor. Id.; Anderson  v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).  We review the district court's grant of summary  judgment de novo. Harrington, 122 F.3d at 458.


21
The "regarded as" prong of the ADA's disability  definition is intended to provide a remedy for  discriminationbased on misperceptions about the  abilities of impaired persons. As we have  previously stated:


22
Many . . . impairments are not in fact disabling  but are believed to be so, and the people having  them may be denied employment or otherwise  shunned as a consequence. Such people,  objectively capable of performing as well as the  unimpaired, are analogous to capable workers  discriminated against because of their skin color  or some other vocationally irrelevant  characteristic.


23
Vande Zande v. State of Wisc. Dept. of Admin., 44 F.3d 538, 541 (7th Cir. 1995). The Supreme Court  has noted that in order to make out a claim under  the "regarded as" prong, "it is necessary that a  covered entity entertain misperceptions about the  individual." Sutton, 119 S. Ct. at 2150. These  misperceptions may take the form of believing  "either that one has a substantially limiting  impairment that one does not have or that one has  a substantially limiting impairment, when, in  fact, the impairment is not so limiting." Id.


24
We do not find evidence in the record to  support the contention that CPD suffered under  either of these misperceptions regarding Krocka's  ability to work as a police officer. As noted  above, Krocka's clinically diagnosed severe  depression is an impairment under the ADA. There  is ample evidence in the record that CPD was  aware of Krocka's severe depression. Therefore,  it is a reasonable inference in favor of Krocka  that CPD regarded him as having the impairment of  severe depression. However, there is no evidence  in the record that CPD perceived Krocka as having  an impairment he did not in fact possess.  Therefore, he cannot make out a claim under the  first type of misperception described above.


25
Krocka's claim is more appropriately classified  under the second type of misperception--that CPD  regarded his impairment as substantially more  limiting than it truly is. Krocka's primary  evidence of this mistaken belief is that CPD  required him to participate in the PCP as a  condition of his employment as a police officer.  Krocka argues that his impairment was completely  corrected by medication and that his placement in  the PCP reflected CPD's mistaken belief that his  depression acted as a significant limitation on  his ability to perform his job and thus required  that he be intensively supervised. However, after  becoming aware of his impairment, CPD allowed  Krocka to continue working as a police officer,  without any restrictions on the type of duties he  could perform, his ability to carry a weapon, or  any other aspect of his work. Participation in  the PCP entailed additional monitoring of Krocka  but does not appear to have affected his duties  or responsibilities as a police officer in any  way.


26
It is apparent from these facts that CPD did  not consider Krocka substantially limited or  restricted in his ability to do his job, and this  is what Krocka must show in order to prove that  CPD regarded him as disabled. Placement in the  PCP may have been an inappropriate response or an  overreaction to Krocka's impairment. However,  this is evidence that CPD took an adverse and  unjustified employment action against Krocka  because of his impairment. It is not evidence  that CPD regarded that impairment as  substantially limiting, and, thus, it is  insufficient to show that CPD regarded Krocka as  disabled. As the Supreme Court noted in Sutton,  the ADA only provides protection from adverse  employment actions for individuals with  disabilities. Employers do not run afoul of the  ADA when they make employment decisions based on  physical or mental characteristics that are not  impairments or that are "limiting, but not  substantially limiting" such that they do not  rise to the level of a disability under the ADA  definition. Sutton, 119 S. Ct. at 2150. Krocka  has provided evidence that his employer took an  adverse employment action against him. However,  he has provided insufficient evidence that his  employer regarded him as disabled. Therefore,he  has not shown that he is an individual with a  disability who can bring a claim under the ADA.  See Harrington, 122 F.3d at 461 ("The notion that  Rice Lake must have fired Harrington because it  regarded him as disabled and that it plainly  regarded him as disabled because it fired him is  attractive but circular--it lacks a causal  antecedent.").


27
Krocka further argues that the fact that CPD  required him to undergo a medical evaluation and  to continue to be supervised by a physician is  evidence that CPD regarded him as disabled. We  have stated that where inquiries into the  psychiatric health of an employee are job related  and reflect a "concern[ ] with the safety of . .  . employees," the employer may, depending on the  circumstances of the particular case, require  specific medical information from the employee  and may require that the employee undergo a  physical examination designed to determine his  ability to work. See Duda, 133 F.3d at 1060. The  position of Chicago police officer certainly  presents significant safety concerns, not only  for other CPD employees but for the public at  large. It was entirely reasonable, and even  responsible, for CPD to evaluate Krocka's fitness  for duty once it learned that he was experiencing  difficulties with his mental health. CPD did not  make broad and unfounded assumptions about  Krocka's fitness for duty based on his mental  illness or the medication he was taking to  mitigate that condition. Instead, it performed an  individual evaluation of his particular situation  and determined that he was capable of working as  a Chicago police officer.


28
The steps taken to reassure an employer that an  employee is fit for duty where there is a  legitimate concern about an employee's ability to  perform a particular job are not proof in a case  such as this one that the employer regarded the  employee as disabled. The results of that  evaluation, however, may indicate the employer's  perception of the employee's ability to function  on the job and thus provide some evidence that  the employer regarded the employee as disabled.  In this case CPD determined after its evaluation  of Krocka that he was able to perform the duties  of a police officer, the job he desired to  perform. Therefore, CPD did not consider him  substantially limited in the major life activity  of working and did not regard him as disabled.  See Sutton, 119 S. Ct. at 2152 (affirming  dismissal of ADA claim where petitioners did not  show that their employer regarded them as  substantially limited in the major life activity  of working because the employer did not consider  petitioners' myopic vision to be a  disqualification for performing the job of  airline pilot even though this impairment  restricted the type of piloting job petitioners  could hold).


29
CPD was aware of Krocka's mental impairment and  took an adverse employment action against him  because of it. However, Krocka has not presented  sufficient evidence to demonstrate a genuine  dispute of material fact as to whether CPD  regarded him as disabled. Therefore, the district  court did not err in granting summary judgment to  the Defendants on this issue.

B.  Trial Issues

30
Krocka next argues that the district court  erred in declining to grant him a new trial on  the ground of unfair prejudice. A district court  may grant a new trial "if the verdict is against  the weight of the evidence, the damages are  excessive, or if for other reasons the trial was  not fair to the moving party." Tapia v. City of  Greenwood, 965 F.2d 336, 338 (7th Cir. 1992). We  review the district court's decision concerning  the granting of a new trial for a clear abuse of  discretion. Id.


31
Krocka first argues that he was prejudiced  because the district court erroneously allowed  the Defendants to elicit on cross-examination a  derogatory comment Krocka had made regarding the  city attorney that implicated her gender. Krocka  argues that this comment was more prejudicialthan probative and should have been excluded  under Fed. R. Evid. 403. However, it is clear  from the context of the cross-examination that  the Defendants elicited this information in order  to impeach Krocka's assertion that he no longer  had a bad attitude toward women and no longer  used bad language. The district court did not  abuse its discretion in allowing this statement  to be used to impeach Krocka. See Fed. R. Evid.  608(b).


32
Krocka next contends that he was prejudiced by  the district court's decision to bifurcate the  trial into two phases--one to determine whether  he was actually disabled under the ADA and the  other to determine damages. The district court  has considerable discretion to order the  bifurcation of a trial, and we will overturn this  decision only upon "a clear showing of abuse."  Houseman v. United States Aviation Underwriters,  171 F.3d 1117, 1121 (7th Cir. 1999). The district  court may bifurcate a trial provided that this  ruling 1) serves the interests of judicial  economy or is done to prevent prejudice to a  party; 2) does not unfairly prejudice the non-  moving party; and 3) does not violate the Seventh  Amendment. See id.; Fed. R. Civ. Pro. 42(b).


33
In this case, the district court bifurcated the  trial for the appropriate reason of judicial  economy, and Krocka does not allege that his  Seventh Amendment rights were violated.  Therefore, we only consider whether Krocka was  unfairly prejudiced by the district court's  decision. Krocka argues that he was prejudiced by  this decision because he was not allowed to  present evidence concerning the PCP during the  first phase of the trial. The district court  excluded evidence on this issue because it was  not relevant to the determination of whether  Krocka was actually disabled. Krocka does not  appeal this evidentiary ruling but argues that  had the trial not been bifurcated, he would have  been able to present evidence concerning the PCP  to the jury as relevant to the issue of damages.  We cannot conclude that Krocka was prejudiced by  the district court's decision to bifurcate his  trial simply because that decision had the result  of excluding evidence that was not relevant to  the issue presented during the first phase of the  trial. Krocka does not persuasively explain how  the inclusion of this admittedly irrelevant  evidence would have affected the jury's outcome  on the issue of whether he was actually disabled.  Therefore, we conclude that the district court  did not abuse its discretion in deciding to  bifurcate Krocka's trial.


34
Because we conclude that the district court did  not abuse its discretion in making either of  these trial rulings, we also conclude that the  court did not abuse its discretion in concluding  that Krocka was not unfairly prejudiced by its  rulings and was, therefore, not entitled to a new  trial.

C.  State Law Claim

35
Krocka also argues that the district court  improperly dismissed his state law claim for  intentional infliction of emotional distress  ("IIED"). The district court found Krocka's IIED  claim preempted by the Illinois Human Rights Act  ("IHRA") and dismissed that claim under Federal  Rule of Civil Procedure 12(b)(6). We review the  dismissal of a claim under Fed. R. Civ. Pro.  12(b)(6) de novo. Fredrick v. Simmons Airlines,  Inc., 144 F.3d 500, 502 (7th Cir. 1998).


36
The IHRA prohibits employment discrimination  based on a person's handicap. 775 ILCS 5/1-101,  et seq. The IHRA preempts all state law claims  "seeking redress for a 'civil rights violation'  within the meaning of [that] statute." Geise v.  Phoenix Co. of Chicago, Inc., 639 N.E.2d 1273,  1276 (Ill. 1994). However, where a course of  conduct states an independent state law claim,  that independent claim is not preempted by the  IHRA. That is, if the conduct would be actionable  even aside from its character as a civil rights  violation because the IHRA did not "furnish[ ]  thelegal duty that the defendant was alleged to  have breached," the IHRA does not preempt a state  law claim seeking recovery for it. Maksimovic v.  Tsogalis, 687 N.E.2d 21, 23 (Ill. 1997) (holding  that the plaintiff stated independent state law  tort claims for assault, battery and false  imprisonment that were not inextricably linked to  her claim of sexual harassment).


37
In this case, Krocka based his IIED claim on  several statements made by CPD employees that  referred to his mental condition. The district  court concluded that the alleged comments were  inextricably linked to Krocka's disability  discrimination claim because they were only  offensive to the extent that they referred to  Krocka's disability. We agree with the district  court's conclusion and affirm its decision to  dismiss Krocka's state law IIED claim.

D.  Attorney's Fees

38
Krocka's final contention is that the district  court erred in denying his request for attorney's  fees. We review the district court's decision in  this matter for abuse of discretion. Miller v.  Artistic Cleaners, 153 F.3d 781, 784 (7th Cir.  1998).


39
A plaintiff who is a "prevailing party" on an  ADA claim may be awarded attorney's fees. 42  U.S.C. sec.sec. 2000e-5(k), 12117(a). A party  prevails in litigation "when actual relief on the  merits of his claim materially alters the legal  relationship between the parties by modifying the  defendant's behavior in a way that directly  benefits the plaintiff." Farrar v. Hobby, 506 U.S. 103, 111-112 (1992); see Texas State  Teachers Ass'n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792-93 (1989) ("The touchstone of the  prevailing party inquiry must be the material  alteration of the legal relationship of the  parties in a manner which Congress sought to  promote in the fee statute."); Hewitt v. Helms,  482 U.S. 755, 760-61 (1987).


40
Traditionally, this Circuit has applied the  catalyst or equivalency rule whereby attorney's  fees may be awarded in certain cases where the  plaintiff received the relief he was seeking  through the voluntary action of the defendant.  See Johnson v. Lafayette Fire Fighters Ass'n, 51 F.3d 726, 730 (7th Cir. 1995); Stewart v.  McGinnis, 5 F.3d 1031, 1039 (7th Cir. 1993); see  also Hewitt, 482 U.S. at 761. In Zinn v. Shalala,  we considered the issue of whether Farrar  abrogated the "catalyst rule" and concluded that  it did not. 35 F.3d 273, 276 (7th Cir. 1994). We  held that where the defendant voluntarily granted  the plaintiffs' desired relief and the pending  case was dismissed as moot, the plaintiffs may  have been entitled to attorney's fees if 1) the  plaintiffs' lawsuit was "causally linked to the  achievement of the relief obtained," and 2) the  defendant did not act "wholly gratuitously, i.e.  the plaintiffs' claim, if pressed, [was not]  frivolous, unreasonable, or groundless." Id.  (internal quotations omitted).


41
In this case, Krocka argues that because CPD  removed him from the PCP pending the outcome of  this litigation and has not placed him back in  that program, he was a prevailing party under the  catalyst theory because he received the relief he  sought through his ADA litigation. He argues that  he satisfies the Zinn test because the district  court's ruling on summary judgment that placing  him in the PCP was an adverse employment action  was the cause of CPD's decision to remove him  from that program and that his suit was not  "frivolous, unreasonable, or groundless" because  he presented sufficient evidence to survive  summary judgment. However, we have held that a  plaintiff who ultimately loses because a final  judgment is entered against him is not  transformed into a prevailing party simply  because an interim judgment may have been entered  in his favor. See Hunger v. Leininger, 15 F.3d 664, 670 (7th Cir. 1994). In Hunger, we stated:[i]n the course of a proceeding that may result  in the utter defeat of the plaintiff, he may  nevertheless obtain some favorable rulings . . .  that confer a benefit upon him until the rulings  are ultimately vacated: tactical victories in  what turns out to be a losing war. Such rulings  do not create a right to attorney's fees.


42
Id. The district court's grant of partial summary  judgment to Krocka was at most an interim victory  that cannot serve as the basis for declaring  Krocka to be the prevailing party in a war that  he ultimately lost.


43
Furthermore, because this case was litigated to  final judgment and Krocka lost, CPD may return  Krocka to the PCP at any time without fear of  incurring liability under the ADA. The  plaintiffs' suit in Zinn was only dismissed  because the pending case was rendered moot when  the plaintiffs received the relief they sought.  If the defendant in Zinn were to change its mind  and take that relief away from the plaintiffs,  the plaintiffs could have reinstated their suit.  Thus, although no material alteration in the  legal status of the parties had yet occurred, one  was still possible. In this case, the legal  status of the parties was fixed through a final  judgment entered by the court. We do not  interpret the attorney's fees statute as  intending to discourage employers from  voluntarily granting plaintiffs relief out of a  sense of moral, although not legal, obligation.  Where a plaintiff has "obtained benefits to which  we now know he was never entitled," the granting  of that relief does not provide grounds for  awarding attorney's fees. Hunger, 15 F.3d at 670.  Krocka did not prevail at trial, and CPD's  decision to gratuitously grant him the relief he  requested does not change that fact. See Palmer  v. City of Chicago, 806 F.2d 1316, 1322 (7th Cir.  1986) (asserting that the defendant's decision to  voluntarily alter its actions to the benefit of  the plaintiff, either voluntarily pending the  outcome of a trial or permanently in spite of  winning at trial, does not transform the  plaintiff into a "prevailing party" who is  entitled to attorney's fees). The district court  did not abuse its discretion when it denied  Krocka's request for attorney's fees.

E.  Costs

44
The Defendants cross-appeal claiming that the  district court erred in denying their request for  an award of costs. Defendants claim that because  they are the prevailing party in this suit, they  are entitled to receive costs. Krocka responds  that even though the Defendants won on the ADA  and IIED claims, he won on the Fourth Amendment  claim. Therefore, he argues that both parties  prevailed in the overall litigation and that the  district court did not err in ordering that each  side should bear its own costs.


45
The Federal Rules of Civil Procedure create a  presumption that the prevailing party will  recover its costs. See Fed. R. Civ. Pro.  54(d)(1); Finchum v. Ford Motor Co., 57 F.3d 526,  533 (7th Cir. 1995). Ordinarily a denial of costs  to a prevailing party must be accompanied by an  explanation of the district court's "good  reasons" for this denial. See Weeks v. Samsung  Heavy Indus. Co., Ltd., 126 F.3d 926, 945 (7th  Cir. 1997); Congregation of the Passion v.  Touche, Ross & Co., 854 F.2d 219, 222 (7th Cir.  1988).


46
In this case, the district court did not make a  record of its reasons for denying the Defendants'  request for costs. Krocka is correct in stating  that both sides technically prevailed in this  matter. However, the Defendants are also correct  that their win may be perceived as more  substantial than that of the plaintiff. We do not  disapprove of the district court's decision to  require each side to bear its own costs, nor do  we preclude a reconsideration of that decision.  We simply require that the district court's  decision regarding the costs in this matter be  accompanied by an explanation of the sound legal  reasons supporting that decision. Thus, we remand  tothe district court for an explanation of its  decision regarding the allocation of costs.

III.  CONCLUSION

47
For the reasons stated above, we Affirm the  district court's grant of summary judgment to the  Defendants on the issue of whether CPD regarded  Krocka as disabled. We also Affirm the district  court's denial of Krocka's request for a new  trial, the district court's dismissal of Krocka's  state law IIED claim, and the district court's  denial of Krocka's request for attorney's fees.  We Remand this case to the district court solely  for an explanation of its decision allocating  costs consistent with this opinion.